Citation Nr: 0942411	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for right 
and left leg peripherovascular venous insufficiency as 
secondary to Diabetes Mellitus.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  


FINDINGS OF FACT

1.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection for right and 
left leg peripherovascular venous insufficiency as secondary 
to Diabetes Mellitus

2.  The record reflects that the April 2002 rating decision's 
grant of service connection for right and left leg 
peripherovascular venous insufficiency as secondary to 
Diabetes Mellitus was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for the severance of service connection for 
right and left leg peripherovascular venous insufficiency as 
secondary to Diabetes Mellitus are met.  38 U.S.C.A. § 1110 
(West 2008); 38 C.F.R. §§ 3.103, 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  The Board finds that 
the VCAA and its implementing regulations are inapplicable.  
The issue on appeal is a severance of service connection 
issue which requires application of the clear and 
unmistakable evidence (CUE) standard.  The VCAA, and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  ;

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was clearly and 
unmistakably erroneous and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The Veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  
38 C.F.R. §§ 3.103(b)(2), 3.105(d).  These procedural 
requirements were followed in this case as prior to the 
severance of service connection by a March 2007 rating 
action, the RO informed the Veteran of this proposed 
severance by letter dated in October 2006.  This letter also 
advised the Veteran that he had 60 days to present evidence 
that would establish that the proposed severance was not in 
order.    

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  CUE is defined as "a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997). Venturella v. Gober, 10 Vet. App. 340, 342-
43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance,: the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the April 
2002 rating decision was clearly and unmistakably erroneous 
in granting service connection for right and left leg 
peripherovascular venous insufficiency as secondary to 
Diabetes Mellitus.  

The evidence record at the time of the April 2002 rating 
decision included a January 2002 VA Diabetes Mellitus 
examination that showed the Veteran complaining about leg 
swelling and pain which impeded walking long distances.  The 
physical examination in part revealed varicose veins and 
decreased pedal pulses bilaterally, and the diagnoses 
included uncontrolled Diabetes Mellitus with 
peripherovascular insufficiency.  

Thereafter, the VA afforded the Veteran a Grayscale, color 
and Doppler evaluation of the arterial system of the lower 
extremities in November 2004 with a resulting diagnostic 
impression of normal results.  A VA examination conducted at 
that time resulted in a diagnosis of normal arterial 
circulation on Doppler studies.  It was also noted that time 
that there were "[n]o hemodynamic changes due to diabetes."  
Another VA examination in March 2006 resulted in a diagnosis 
of bilateral venous insufficiency and the following 
commentary from the examiner: 

Please refer to previous C&P examination 
performed on 11/22/04, where it was 
clearly stated that [the] Veteran had 
severe venous insufficiency, and normal 
arterial circulation.  It is a well 
established medical fact that venous 
insufficiency has no relationship to 
Diabetes Mellitus Type II, and this was 
also stated in the previous report of 
2004 as follows:  "No hemodynamic 
changes due to diabetes." 

Additional evidence supporting the severance of service 
connection is represented by a December 2007 VA examination 
that showed that the Veteran's peripheral edema was not 
etiologically related to diabetes but to venous 
insufficiency.  

While the Board acknowledges the fact that the record before 
the RO at the time of the April 2002 rating decision included 
the January 2002 VA examination diagnosis of diabetes "with 
peripherovascular insufficiency," the "correct fact" is 
that the Veteran does not have peripherovascular venous 
insufficiency in either leg that is etiologically related to 
Diabetes Mellitus.  Because this "correct fact" was not 
then of record, the grant of service connection for 
peripherovascular venous insufficiency in both legs by the 
April 2002 rating decision was the product of CUE.  See 
Damrel, Russell supra.  

As indicated, the evidence developed subsequent to the April 
2002 decision may be considered in making the above 
determination.  See Daniels, Venturella, supra.  This 
evidence definitively demonstrates to the Board that the 
Veteran does not have peripherovascular venous insufficiency 
in either leg that is etiologically related to Diabetes 
Mellitus.  The Veteran has not presented any medical finding 
or opinion to rebut the evidence developed since the April 
2002 decision, and the Veteran as a layperson and not a 
medical professional is not competent to assert the existence 
of an etiologic relationship between Diabetes Mellitus and 
peripherovascular venous insufficiency in either leg.  See 
Espiritu v. Derwinski; cf. Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Accordingly, the severance of service 
connection for right and left leg peripherovascular venous 
insufficiency as secondary to Diabetes Mellitus was proper.   
38 C.F.R. §§ 3.105(d)


ORDER

There was CUE in granting service connection for right and 
left leg peripherovascular venous insufficiency as secondary 
to Diabetes Mellitus; consequently, restoration of service 
connection is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


